In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-16-00149-CV


  $8,760.00 IN U.S. CURRENCY; WATCH; LAPTOP COMPUTERS; TELEVISIONS;
ATHLETIC JERSEYS; PAIRS OF SHOES; 1999 LEXUS AND 2007 LEXUS, APPELLANT

                                            V.

                          THE STATE OF TEXAS, APPELLEE

                          On Appeal from the 213th District Court
                                   Tarrant County, Texas
         Trial Court No. D213-S-12259A-13, Honorable Timmie Ray White, Presiding

                                   October 17, 2016

                                        ORDER
                   Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.

       Appellant, Jimmy Sonny Salinas, Jr., filed a notice of appeal on February 19,

2016. We dismissed the appeal for want of prosecution on July 1, 2016. Appellant filed

a motion for rehearing on July 22, 2016. Subsequently, Appellant filed a brief on August

30, 2016, that did not comply with Texas Rule of Appellate Procedure 38.1. This court

notified Appellant of this defect and gave him the opportunity to file a corrected brief by

September 12, 2016. To date, no such brief has been filed.
      However, we vacate the dismissal and restore the appeal to the court’s docket.

We accept the August 30, 2016, brief subject to the consequences of filing a brief that

does not comply with the Texas Rules of Appellate Procedure which may result in

waiver of Appellant’s arguments.


                                                            Per Curiam




                                          2